285 F.2d 762
Willis E. GEORGE and Robert Whitaker, Appellants,v.STATE OF SOUTH CAROLINA and W. M. Manning, Warden, SouthCarolina State Penitentiary, et al., Appellees.
No. 8242.
United States Court of Appeals Fourth Circuit.
Argued Jan. 6, 1961.Decided Jan. 12, 1961.

Russell Alton Wright, Richmond, Va.  (Court-assigned counsel), for appellants.
J. C. Coleman, Jr., Asst. Atty. Gen. of South Carolina (Daniel R. McLeod, Atty. Gen. of South Carolina, on the brief), for appellees.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM.


1
These state court prisoners filed petitions for writs of habeas corpus which do not disclose any attempt to exhaust state remedies and do not suggest any reason for having failed to pursue those remedies.  The District Judge properly dismissed the petitions for that reason.


2
The district Judge has not issued a certificate of probable cause for appeal.  Since our examination discloses no ground for appeal, the members of this court decline to grant such a certificate.  The appeal will be dismissed for want of a certificate of probable cause.  See Burgess v. Warden, Maryland House of Correction, 4 Cir., 284 F.2d 486.


3
Appeal dismissed.